DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to IDS/RCE filed on 01/07/2021 after the NOA mailed on 11/18/2020.
No claim has been amended.  Currently, claims 1-30 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 01/07/2021 has been considered.  A copy of the considered IDS initialed, signed and dated by Examiner is included with this Office action.

Remarks

Claims 1-30 as filed on 10/29/2020 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for executing a transaction on a table of a database and in response to the transaction being fully executed, generating a change tracking entry comprising an indication of one or more modifications made to the table by executing the transaction and entering the generated change tracking entry into a change tracking stream.
 
The closest prior art of record, Rice et al. (U.S. Publication No. 2016/0350392) teaches table partitioning within a distributed database system wherein a table can includes a plurality of table partitions, processing transactions that can affect two or more table partitions, and maintaining a global audit trail that tracks the changes made by transactions in the system (see Rice et al., Abstract, [0104]-[0108], [0113] and [0118]-[0119]).
 
However, Rice et al. fails to anticipate or render obvious the recited feature of during executing the transaction with respect to a specified existing micro-partition of the plurality of existing micro-partition: (i) generating a new micro-partition different than the specified existing micro-partition, the new micro-partition including a portion of a new version of the table that reflects changes made to the table by the transaction, AND (ii) removing the specified existing micro-partition from the table, as equivalently presented in independent claims 1, 11 and 21.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-10, 12-20 and 22-30 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164